Exhibit Kinross Gold Corporation 25 York Street, 17th Floor Toronto, ON CanadaM5J 2V5 For more information, please see Kinross’ second quarter 2010 Financial Statements and MD&A at www.kinross.com NEWS RELEASE Kinross reports 2010 second quarter results Margins increase by 38% Adjusted net earnings4 up 34%; adjusted operating cash flow4 up 20% $7.1-billion friendly combination with Red Back creates new high-growth gold producer Toronto, Ontario – August 4, 2010 – Kinross Gold Corporation (TSX: K, NYSE: KGC) today announced its unaudited results for the second quarter ended June 30, 2010. (This news release contains forward-looking information that is subject to the risks and assumptions set out in our Cautionary Statement on Forward-Looking Information located on page 8 of this news release. All dollar amounts in this news release are expressed in U.S. dollars, unless otherwise noted.) Highlights ● Production1 in the second quarter 2010 was 538,270 gold equivalent ounces, a slight decrease of 4% over the same period last year. ● Revenue for the quarter was $696.6 million, compared with $598.1 million in the second quarter of 2009, an increase of 16%. The average realized gold price for the quarter was $1,158 per ounce sold, compared with $915 per ounce sold in Q2 2009, an increase of 27%. ● Cost of sales per gold equivalent ounce2 was $496 for Q2, an increase of 14% compared with Q2 2009. Cost of sales per gold ounce on a by-product basis was $459 in Q2 compared with $382 for the same period last year. ● Kinross’ attributable margin per ounce sold3 was a record $662 in Q2, a year-over-year increase of 38%. ● Adjusted operating cash flow4 was $271.4 million, or $0.39 per share, compared with $227.1 million, or $0.33 per share, in Q2 2009, an increase of 20% in adjusted operating cash flow. ● Adjusted net earnings4 were $113.1 million, or $0.16 per share, compared with $84.3 million, or $0.12 per share, in Q2 2009, an increase of 34% in adjusted net earnings. Reported net earnings were $103.8 million, or $0.15 per share, compared with $19.3 million, or $0.03 per share, in Q2 2009. ● On August 2, Kinross and Red Back Mining Inc. announced a $7.1-billion transaction to create a pure gold senior producer with an exceptional growth profile, combining Kinross’ strong base of high-quality mines, growth projects, and proven track record, with Red Back’s early-stage operating mines and outstanding exploration and expansion potential. ● On July 23, Kinross announced that it had sold its 19.9% equity interest in Harry Winston Diamond Corporation. Proceeds from this sale are approximately $186 million. The Company also agreed to sell its interest in the Diavik Diamond Mine joint venture for approximate proceeds of $220 million5. ● Kinross has agreed to acquire B2Gold Corp.’s right to an interest in the Kupol East and West exploration licence areas, further consolidating the Company’s interests in the area surrounding the Kupol mine. ● The Board of Directors declared a dividend of $0.05 per share payable on September 30, 2010 to shareholders of record at the close of business on August 31, 2010. CEO Commentary Tye Burt, President and CEO, made the following comments in relation to second quarter 2010 results: “Kinross recorded another quarter of strong financial results, with record margins and year-over-year increases in revenue, operating cash flow, and adjusted net earnings4. We remain on target to meet our overall 2010 production and cost of sales per ounce forecast. 1 Unless otherwise stated, production figures in this release are based on Kinross’ 75% share of Kupol production. 2 Cost of sales per ounce is a non-GAAP measure and is defined as cost of sales as per the financial statements divided by the number of gold equivalent ounces sold, both reduced for Kupol sales attributable to a third-party 25% shareholder. 3 Attributable margin per ounce sold is a non-GAAP measure and is defined as average realized gold price per ounce less attributable cost of sales per gold equivalent sold. 4 Reconciliation of non-GAAP measures is located on page 10 of this news release. 5Preliminary proceeds based on the Harry Winston share price on July www.kinross.com Kinross Gold Corporation 25 York Street 17th Floor Toronto, ON, CanadaM5J 2V5 “Our friendly combination with Red Back gives Kinross immediate additional production and exceptional growth opportunities, plus a major presence in one of the world’s fastest growing gold regions. With Kinross’ ability to realize the significant upside potential in Red Back’s assets, this combination presents an outstanding opportunity for the shareholders of both companies. “We continue to make good progress on Kinross’ stand-alone growth program. We’ve commenced engineering on the Maricunga optimization project, advanced our exploration and site activities at Dvoinoye in anticipation of closing our acquisition, acquired B2Gold’s rights in the Kupol East and West exploration areas, and made solid progress at our major development projects during the quarter, receiving key permits at Fruta del Norte in Ecuador, and advancing our drilling program and permitting activities at Lobo-Marte. “We were pleased to realize a significant gain for our shareholders with the sale of our Harry Winston shares and expected sale of our interest in the Diavik mine, which will help fund future growth.” Financial results Summary of financial and operating results Three months ended Six months ended June 30, June 30, (dollars in millions, except per share and per ounce amounts) 2010 2009 2010 2009 Total(a) gold equivalent ounces(b) - produced 585,027 619,045 1,177,391 1,210,214 Total gold equivalent ounces(b) - sold 603,376 651,390 1,222,122 1,241,901 Attributable(c) gold equivalent ounces(b) - produced 538,270 560,479 1,082,404 1,087,367 Attributable(c) gold equivalent ounces(b) - sold 551,958 583,607 1,119,056 1,110,414 Metal sales $ 696.6 $ 598.1 $ 1,354.2 $ 1,130.8 Cost of sales (excludes accretion and reclamation expense, depreciation, depletion and amortization) $ 289.9 $ 270.0 $ 567.3 $ 504.5 Accretion and reclamation expense $ 5.2 $ 4.6 $ 10.4 $ 9.2 Depreciation, depletion and amortization $ 112.6 $ 117.0 $ 241.5 $ 228.2 Operating earnings $ 220.5 $ 154.5 $ 413.9 $ 295.1 Net earnings $ 103.8 $ 19.3 $ 214.4 $ 95.8 Basic earnings per share $ 0.15 $ 0.03 $ 0.31 $ 0.14 Diluted earnings per share $ 0.15 $ 0.03 $ 0.31 $ 0.14 Adjusted net earnings (d) $ 113.1 $ 84.3 $ 210.5 $ 154.6 Adjusted net earnings per share (d) $ 0.16 $ 0.12 $ 0.30 $ 0.22 Cash flow provided from operating activities $ 216.4 $ 171.8 $ 428.4 $ 337.2 Adjusted operating cash flow(d) $ 271.4 $ 227.1 $ 497.7 $ 442.0 Adjusted operating cash flow per share (d) $ 0.39 $ 0.33 $ 0.71 $ 0.64 Average realized gold price per ounce $ 1,158 $ 915 $ 1,111 $ 906 Consolidated cost of sales per equivalent ounce sold (e) $ 480 $ 414 $ 464 $ 406 Attributable(c) cost of sales per equivalent ounce sold (e) $ 496 $ 434 $ 478 $ 427 Attributable(c) cost of sales per ounce sold on a by-product basis (f) $ 459 $ 382 $ 437 $ 376 (a) “Total” includes 100% of Kupol production. (b) “Gold equivalent ounces” include silver ounces produced and sold converted to a gold equivalent based on the ratio of the average spot market prices for the commodities for each period. The ratio for the second quarter of 2010 was 65.31:1, compared with 67.03:1for the second quarter of 2009 and for the first six months of 2010 was 65.49:1, compared with 69.49:1 for the first six months of 2009. (c) “Attributable” includes Kinross’ share of Kupol production (75%) only. (d) “Adjusted net earnings”, “Adjusted net earnings per share”, “Adjusted operating cash flow” and “Adjusted operating cash flow per share” are non-GAAP measures. The reconciliation of these non-GAAP financial measures is located in this news release. (e) “Consolidated cost of sales per ounce” is a non-GAAP measure and is defined as cost of sales as per the consolidated financial statements divided by the total number of gold equivalent ounces sold. (f) “Attributable cost of sales per ounce on a by-product basis” is a non-GAAP measure and is defined as cost of sales as per the consolidated financial statements less attributable(c) silver revenue divided by the total number of attributable(c) gold ounces sold.The reconciliation of this non-GAAP measure is located in this news release. Kinross produced 538,270 attributable gold equivalent ounces in the second quarter of 2010, a 4% decrease over the second quarter of 2009, mainly due to lower than expected production at our operations in Chile, and expected lower grades at Kupol. p. 2Kinross reports 2010 second quarter results www.kinross.com Kinross Gold Corporation 25 York Street 17th Floor Toronto, ON, CanadaM5J 2V5 Cost of sales per gold equivalent ounce was $496 compared with $434 per ounce for the second quarter of 2009, an increase of 14%.
